DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/21 has been entered.
Response to Amendment
Claim 20 has been canceled and as such all rejections have been withdrawn as moot.
Claim 23 has been amended such that the previous rejection under 35 U.S.C. 112(a) has been corrected and as such the rejection has been withdrawn.  Examiner further notes that the rejection to claim 21 under 35 U.S.C. 112(a) was previously withdrawn in Advisory Action mailed 2/17/21.  
Claims 1-23 have been amended such that the previous rejections of the claims under 35 U.S.C. 112(b) have been corrected and are therefore withdrawn.  
Claims 7, 20 and 22 have been amended such that the rejections under 35 U.S.C. 112(d) have been corrected, and as such the rejections have been withdrawn.
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 3/4/2021, with respect to the rejection(s) of claim(s) 1, 8 and 14 under 35 U.S.C. 103 have been fully considered and are Bertolami.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, 13, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (US 2005/0073531 A1) in view of Kugler et al. (US 10,403,103 B1) and in further view of Bertolami et al. (US 8,797,321 B1).
Regarding claim 1, Kuroki discloses:
A non-transitory computer-readable medium containing computer program code that, when executed by operation of one or more computer processors, performs an operation comprising: (Par. 46 of Kuroki: CPU 501 controls the overall computer using programs and data stored in a RAM 502 and ROM 503, and serves as the sensor information acquisition unit 107, state determination unit 108, CG data management unit 109, and image generation unit 110 by executing software programs that implement these units)
first sensor data, second sensor data, [and receiving] third sensor data from a first sensor attached to a first physical object in physical space, (Fig. 2 and Par. 37 of Kuroki: position and orientation sensors, including 105 as a magnetic sensor to measure relative positions and orientations; Par. 44: sensor 105 attached to real object 102; Par. 46: CPU 501 serves as sensor information acquisition unit 107; Fig. 6, step S102 and Par. 56: sensor information acquisition unit 107 acquires position and orientation information from the third position and orientation sensors 105) wherein the first sensor data corresponds to a first state associated with a first position of the first physical object in the physical space, (Fig. 6 and Par. 60 of Kuroki: Z-value of sensor 105 checked against value 30 – “first sensor data”) and the second sensor data corresponds to a second state associated with a second position of the first physical object in the physical space, the first position differs from the second position (Fig. 6 and Par. 60 of Kuroki: Z-value of sensor 105 checked against value 60 – “second sensor data”, which differs from value “30” for Z-value; Note Par. 84 discusses X, Y and Z values related to position and orientation data)
determining a change from the first state to the second state based on a comparison of the third sensor data to the first sensor data, and a comparison of the third sensor data to the second sensor data; (Fig. 7 and Par. 60 of Kuroki: step S202 discloses determination of state based on a comparison of third sensor data “Z” to first sensor data “30” and second sensor data “60”; Paras. 61-64: CD data change information transmitted to CG data management unit 109 in step S203 if Z<=30 to set a translucent model as CG data of a teapot to be displayed; step S204 the CD data change information is transmitted to CG data management unit 109 to set a normal mode as CG data of teapot to be displayed where 60>Z>30 – Examiner notes that this stage indicates a change between two states based on a comparison of the third sensor data Z to the first sensor data 30 and second sensor data 60);
updating a first virtual object corresponding to the first physical object within the environmental map based on the change from the first state to the second state (Par. 40 of Kuroki: “The CG data management unit 109 manages scene information, i.e., 3D CG information that represents a virtual object present on a virtual space. Information to be managed in this embodiment includes, e.g., the shape, color, texture, position, orientation, and the like of a teapot. The CG data management 109 stores a viewpoint position and orientation used upon rendering a scene. The CG data management unit 109 changes the contents of 3D CG data upon reception of the CG data change information from the state determination unit 108, and outputs CG data information to the image generation unit 110.”; Par. 67: The CG data management unit 109 updates 3D CD data information stored in it on the basis of the CG data change information generated by the state determination unit 108 in step S103; Par. 68 further discusses CG data management unit 109 storing information indicating positions and orientations of translucent and normal teapots and stores display model information indicating which teapot is displayed – note that the stored information including position, orientation and display model information of the teapot is an “environmental map”); and
updating a presentation based on the updated first virtual object (Abstract of Kuroki discusses displaying images in mixed reality system; Par. 41: image generation unit 110 generates a CG on the basis of the CG data information from the CG data management unit 109, and sends a CG image to the head-mounted display 106; Paras. 70-71: the position and orientation of the teapot are updated on the basis of the position and orientation information of the real object 102 acquired from the third position and orientation sensor 105, where step S105 in Fig. 6 discloses generating the image including teapot – e.g. Fig. 3).
	Kuroki discloses receiving the third sensor data from a sensor, but does not explicitly disclose receiving first sensor data and second sensor data from a sensor.  
	Kugler discloses: 
	receiving first sensor data, second sensor data and third sensor data from a first sensor (Fig. 1 and Col. 3, lines 43-49 of Kugler discloses node network 100, which as a unit is interpreted as a sensor, connected to network 108 and communicating with remote device 106; Col. 2, lines 33-42: received plurality of orientation states are generated during a calibration process in which the orientation sensor measures at least a first expected orientation state when the moveable object is in a first expected orientation state and a second expected orientation state when the moveable object is in a second expected position; Also Col. 3, lines 16-25; Col.4, lines 4-28: nodes and gateway may utilize radio technologies for communication to transmit and receive data with each other; Col. 4, lines 20-28: gateway 104 may transmit received data to remote device 106; Col. 4, line 48 to Col. 5, line 2: nodes 102a to 102c may be any type of wireless device suitable for transmitting data to gateway 104 of wireless node network 100, where nodes may be sensors utilized to collect data and transmit data to gateway 104, where node network 100 forms sensor network, including motion or positioning sensor)
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the sensor-based augmented reality provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, using known electronic interfacing and programming techniques.  The modification results in an 
	Kuroki modified by Kugler does not explicitly disclose the determining of the change of the amount of light and updating illumination as claimed.
	Bertolami discloses:
Receiving fourth sensor data from a second sensor in the physical space; (Col. 6, lines 14-53 of Bertolami: light source can be directly determined by measuring the light characteristics with a light sensor, where light sensor can measure characteristics of a shadow including intensity and dimensions of a shadow and measurement and estimation of light ambient light sources, and including light characteristics measured by a camera; Fig. 5 also shows receiving scene camera parameters and images)
	Determining a change of an amount of light within the physical space based on the fourth sensor data; (Fig. 5 and Col. 9, lines 18-64 of Bertolami: iterative process for updating augmented reality frame, including determining local and ambient light sources in environment, determining a new local light source is in the map, and subtracting local light source from ambient light, and refining light characteristics of each light source, local and ambient, including determining movement of local light which changes rendering, and further including detection of low light scenarios or rapid changes in the physical lighting environment which my prompt rapid recolorization process)
	Updating illumination within the environmental map based on the change of the amount of light within the physical space; and (Col. 7, lines 51-56 of Bertolami: once all local light sources are measured and all ambient light sources estimated, all light sources combined to form a synthesized physical lighting environment; Col. 9, line 65 to Col. 10, line 3: after all light characteristics are refined, SPLE is constructed based on refined light characteristics)
updating a presentation based on the updated illumination (Col. 7, lines 51-56 of Bertolami: light characteristics of the physical lighting environment can be applied to a virtual object in the physical world of an augmented reality device; Col. 8, lines 27-38: when light sensor and a light source move independently, augmented reality display dynamically updates the rendering of the virtual object based on orientation of the light sensor and the light source; with sudden loss of all light in physical environment, virtual objects also go dark; virtual objects rendered with appropriate light levels based on the time of day; Col. 9, line 65 to Col. 10, line 3: lighting on the virtual objects in AR scne rendered based on SPLE)
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the sensor-based augmented reality provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, with the additional virtual lighting effects based on real-world lighting as provided by Bertolami, using known electronic interfacing and programming techniques.  The modification results in an improved sensor based augmented reality by including lighting effects that allow for more 
Regarding claim 5, Kuroki, modified by Kugler, and Bertolami further discloses: 
Wherein updating the illumination within the environmental map based on the change of the amount of light within the physical space comprises: adjusting at least one of an illumination intensity and an illumination color (Col. 7, lines 51-56 of Bertolami: light characteristics of the physical lighting environment can be applied to a virtual object in the physical world of an augmented reality device; Col. 8, lines 27-38: when light sensor and a light source move independently, augmented reality display dynamically updates the rendering of the virtual object based on orientation of the light sensor and the light source; with sudden loss of all light in physical environment, virtual objects also go dark; virtual objects rendered with appropriate light levels based on the time of day; Fig. 5 and Col. 9, lines 18-64: iterative process for updating augmented reality frame, including determining local and ambient light sources in environment, determining a new local light source is in the map, and subtracting local light source from ambient light, and refining light characteristics of each light source, local and ambient, including determining movement of local light which changes rendering, and further including detection of low light scenarios or rapid changes in the physical lighting environment which my prompt rapid recolorization process; Col. 9, line 65 to Col. 10, line 3: lighting on the virtual objects in AR scne rendered based on SPLE)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the sensor-based augmented Kuroki, utilizing the calibration of sensor data as provided by Kugler, with the additional virtual lighting effects based on real-world lighting as provided by Bertolami, using known electronic interfacing and programming techniques.  The modification results in an improved sensor based augmented reality by including lighting effects that allow for more realistic representation of virtual objects in an augmented reality scene and better integration of virtual and real world effects (see Col. 8, lines 42-47 of Bertolami discussing closer duplication of lighting results in view less able to differentiate between virtual and physical objects).
Regarding claim 6, Kuroki modified by Kugler further discloses:
wherein the first sensor is one of a Hall Effect sensor, a magnetometer, a light sensor, an accelerometer, a potentiometer, a capacitive sensor, and a color sensor (Par. 37 of Kuroki: position and orientation sensors 104 and 105 magnetic sensors which measure the relative positions and orientations from the position and orientation sensor 103 by measuring the magnetic field generated by the position and orientation sensor 103; Also Par. 44: magnetic sensor which forms the third position and orientation sensor 105 attached to the real object 102 is set in advance to output Y=0 when the bottom surface of the real object 102 contacts the surface of the support base 101)
Regarding claim 8, Kuroki discloses:
A method for updating an environmental map of an augmented reality (AR) system, the method comprising: (Abstract of Kuroki discusses displaying images in mixed reality system; Par. 46: CPU 501 controls the overall computer using programs and data stored in a RAM 502 and ROM 503, and serves as the sensor information acquisition unit 107, state determination unit 108, CG data management unit 109, and image generation unit 110 by executing software programs that implement these units)
first sensor data, second sensor data, [and receiving] third sensor data from a first sensor attached to a first physical object in physical space, (Fig. 2 and Par. 37 of Kuroki: position and orientation sensors, including 105 as a magnetic sensor to measure relative positions and orientations; Par. 44: sensor 105 attached to real object 102; Par. 46: CPU 501 serves as sensor information acquisition unit 107; Fig. 6, step S102 and Par. 56: sensor information acquisition unit 107 acquires position and orientation information from the third position and orientation sensors 105) wherein the first sensor data corresponds to a first state associated with a first position of the first physical object in the physical space, (Fig. 6 and Par. 60 of Kuroki: Z-value of sensor 105 checked against value 30 – “first sensor data”) and the second sensor data corresponds to a second state associated with a second position of the first physical object in the physical space, the first position differs from the second position (Fig. 6 and Par. 60 of Kuroki: Z-value of sensor 105 checked against value 60 – “second sensor data”, which differs from value “30” for Z-value; Note Par. 84 discusses X, Y and Z values related to position and orientation data)
determining a change from the first state to the second state based on a comparison of the third sensor data to the first sensor data, and a comparison of the third sensor data to the second sensor data; (Fig. 7 and Par. 60 of Kuroki: step S202 discloses determination of state based on a comparison of third sensor data “Z” to first sensor data “30” and second sensor data “60”; Paras. 61-64: CD data change information transmitted to CG data management unit 109 in step S203 if Z<=30 to set a translucent model as CG data of a teapot to be displayed; step S204 the CD data change information is transmitted to CG data management unit 109 to set a normal mode as CG data of teapot to be displayed where 60>Z>30 – Examiner notes that this stage indicates a change between two states based on a comparison of the third sensor data Z to the first sensor data 30 and second sensor data 60);
updating a first virtual object corresponding to the first physical object within an environmental map based on the change from the first state to the second state (Par. 40 of Kuroki: “The CG data management unit 109 manages scene information, i.e., 3D CG information that represents a virtual object present on a virtual space. Information to be managed in this embodiment includes, e.g., the shape, color, texture, position, orientation, and the like of a teapot. The CG data management 109 stores a viewpoint position and orientation used upon rendering a scene. The CG data management unit 109 changes the contents of 3D CG data upon reception of the CG data change information from the state determination unit 108, and outputs CG data information to the image generation unit 110.”; Par. 67: The CG data management unit 109 updates 3D CD data information stored in it on the basis of the CG data change information generated by the state determination unit 108 in step S103; Par. 68 further discusses CG data management unit 109 storing information indicating positions and orientations of translucent and normal teapots and stores display model information indicating which teapot is displayed – note that the stored information including position, orientation and display model information of the teapot is an “environmental map”); and
displaying the updated first virtual object on a display of an augmented reality system (Abstract of Kuroki discusses displaying images in mixed reality system; Par. 41 of Kuroki: image generation unit 110 generates a CG on the basis of the CG data information from the CG data management unit 109, and sends a CG image to the head-mounted display 106; Paras. 70-71: the position and orientation of the teapot are updated on the basis of the position and orientation information of the real object 102 acquired from the third position and orientation sensor 105, where step S105 in Fig. 6 discloses generating the image including teapot – e.g. Fig. 3).
	Kuroki discloses receiving the third sensor data from a sensor, but does not explicitly disclose receiving first sensor data and second sensor data from a sensor.  
	Kugler discloses: 
	receiving first sensor data, second sensor data, and a third sensor data from a first sensor (Fig. 1 and Col. 3, lines 43-49 of Kugler discloses node network 100, which as a unit is interpreted as a sensor, connected to network 108 and communicating with remote device 106; Col. 2, lines 33-42: received plurality of orientation states are generated during a calibration process in which the orientation sensor measures at least a first expected orientation state when the moveable object is in a first expected orientation state and a second expected orientation state when the moveable object is in a second expected position; Also Col. 3, lines 16-25; Col.4, lines 4-28: nodes and gateway may utilize radio technologies for communication to transmit and receive data with each other; Col. 4, lines 20-28: gateway 104 may transmit received data to remote device 106; Col. 4, line 48 to Col. 5, line 2: nodes 102a to 102c may be any type of wireless device suitable for transmitting data to gateway 104 of wireless node network 100, where nodes may be sensors utilized to collect data and transmit data to gateway 104, where node network 100 forms sensor network, including motion or positioning sensor))
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the sensor-based augmented reality provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, using 
Kuroki modified by Kugler does not explicitly disclose the determining of the change of the amount of light and updating illumination as claimed.
	Bertolami discloses:
Receiving fourth sensor data from a second sensor in the physical space; (Col. 6, lines 14-53 of Bertolami: light source can be directly determined by measuring the light characteristics with a light sensor, where light sensor can measure characteristics of a shadow including intensity and dimensions of a shadow and measurement and estimation of light ambient light sources, and including light characteristics measured by a camera; Fig. 5 also shows receiving scene camera parameters and images)
	Determining a change of an amount of light within the physical space based on the fourth sensor data; (Fig. 5 and Col. 9, lines 18-64 of Bertolami: iterative process for updating augmented reality frame, including determining local and ambient light sources in environment, determining a new local light source is in the map, and subtracting local light source from ambient light, and refining light characteristics of each light source, local and ambient, including determining movement of local light which changes rendering, and further including detection of low light scenarios or rapid changes in the physical lighting environment which my prompt rapid recolorization process)
	Updating illumination within the environmental map based on the change of the amount of light within the physical space; and (Col. 7, lines 51-56 of Bertolami: once all local light sources are measured and all ambient light sources estimated, all light sources combined to form a synthesized physical lighting environment; Col. 9, line 65 to Col. 10, line 3: after all light characteristics are refined, SPLE is constructed based on refined light characteristics)
Displaying the updated illumination on a display of an augmented reality system (Col. 7, lines 51-56 of Bertolami: light characteristics of the physical lighting environment can be applied to a virtual object in the physical world of an augmented reality device; Col. 8, lines 27-38: when light sensor and a light source move independently, augmented reality display dynamically updates the rendering of the virtual object based on orientation of the light sensor and the light source; with sudden loss of all light in physical environment, virtual objects also go dark; virtual objects rendered with appropriate light levels based on the time of day; Col. 9, line 65 to Col. 10, line 3: lighting on the virtual objects in AR scene rendered based on SPLE)
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the sensor-based augmented reality provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, with the additional virtual lighting effects based on real-world lighting as provided by Bertolami, using known electronic interfacing and programming techniques.  The modification results in an 
Regarding claim 12, Kuroki, modified by Kugler, and Bertolami further discloses: 
Wherein updating the illumination within the environmental map based on the change of the amount of light within the physical space comprises: adjusting at least one of an illumination intensity and an illumination color (Col. 7, lines 51-56 of Bertolami: light characteristics of the physical lighting environment can be applied to a virtual object in the physical world of an augmented reality device; Col. 8, lines 27-38: when light sensor and a light source move independently, augmented reality display dynamically updates the rendering of the virtual object based on orientation of the light sensor and the light source; with sudden loss of all light in physical environment, virtual objects also go dark; virtual objects rendered with appropriate light levels based on the time of day; Fig. 5 and Col. 9, lines 18-64: iterative process for updating augmented reality frame, including determining local and ambient light sources in environment, determining a new local light source is in the map, and subtracting local light source from ambient light, and refining light characteristics of each light source, local and ambient, including determining movement of local light which changes rendering, and further including detection of low light scenarios or rapid changes in the physical lighting environment which my prompt rapid recolorization process; Col. 9, line 65 to Col. 10, line 3: lighting on the virtual objects in AR scne rendered based on SPLE)
Kuroki, utilizing the calibration of sensor data as provided by Kugler, with the additional virtual lighting effects based on real-world lighting as provided by Bertolami, using known electronic interfacing and programming techniques.  The modification results in an improved sensor based augmented reality by including lighting effects that allow for more realistic representation of virtual objects in an augmented reality scene and better integration of virtual and real world effects (see Col. 8, lines 42-47 of Bertolami discussing closer duplication of lighting results in view less able to differentiate between virtual and physical objects).
Regarding claim 13, Kuroki modified by Kugler further discloses: 
Wherein updating the environmental map based on the change from the first state to the second state comprises changing a position of the first virtual object in the environmental map (Par. 40 of Kuroki: “The CG data management unit 109 manages scene information, i.e., 3D CG information that represents a virtual object present on a virtual space. Information to be managed in this embodiment includes, e.g., the shape, color, texture, position, orientation, and the like of a teapot. The CG data management 109 stores a viewpoint position and orientation used upon rendering a scene. The CG data management unit 109 changes the contents of 3D CG data upon reception of the CG data change information from the state determination unit 108, and outputs CG data information to the image generation unit 110.”; Fig. 7 and Par. 60: Z-value of position and posture checked as state information; Par. 67: The CG data management unit 109 updates 3D CD data information stored in it on the basis of the CG data change information generated by the state determination unit 108 in step S103; Par. 68 further discusses CG data management unit 109 storing information indicating positions and orientations of translucent and normal teapots and stores display model information indicating which teapot is displayed)
Regarding claim 14, Kuroki discloses: 
An augmented reality system (Abstract of Kuroki: mixed reality system), comprising:
A display (Fig. 2 and Par. 37 of Kuroki: head-mounted display 106);
first sensor data, second sensor data, [and receive] third sensor data from a first sensor attached to a first physical object in physical space, (Fig. 2 and Par. 37 of Kuroki: position and orientation sensors, including 105 as a magnetic sensor to measure relative positions and orientations; Par. 44: sensor 105 attached to real object 102; Par. 46: CPU 501 serves as sensor information acquisition unit 107; Fig. 6, step S102 and Par. 56: sensor information acquisition unit 107 acquires position and orientation information from the third position and orientation sensors 105) wherein the first sensor data corresponds to a first state associated with a first position of the first physical object in the physical space, (Fig. 6 and Par. 60 of Kuroki: Z-value of sensor 105 checked against value 30 – “first sensor data”) and the second sensor data corresponds to a second state associated with a second position of the first physical object in the physical space, the first position differs from the second position (Fig. 6 and Par. 60 of Kuroki: Z-value of sensor 105 checked against value 60 – “second sensor data”, which differs from value “30” for Z-value; Note Par. 84 discusses X, Y and Z values related to position and orientation data); and
A processor (Par. 46 of Kuroki: CPU 501 controls the overall computer using programs and data stored in a RAM 502 and ROM 503, and serves as the sensor information acquisition unit 107, state determination unit 108, CG data management unit 109, and image generation unit 110 by executing software programs that implement these units) configured to:
determine a change from the first state to the second state based on a comparison of the third sensor data to the first sensor data, and a comparison of the third sensor data to the second sensor data; (Fig. 7 and Par. 60 of Kuroki: step S202 discloses determination of state based on a comparison of third sensor data “Z” to first sensor data “30” and second sensor data “60”; Paras. 61-64: CD data change information transmitted to CG data management unit 109 in step S203 if Z<=30 to set a translucent model as CG data of a teapot to be displayed; step S204 the CD data change information is transmitted to CG data management unit 109 to set a normal mode as CG data of teapot to be displayed where 60>Z>30 – Examiner notes that this stage indicates a change between two states based on a comparison of the third sensor data Z to the first sensor data 30 and second sensor data 60);
update a first virtual object corresponding to the first physical object within an environmental map based on the change from the first state to the second state (Par. 40 of Kuroki: “The CG data management unit 109 manages scene information, i.e., 3D CG information that represents a virtual object present on a virtual space. Information to be managed in this embodiment includes, e.g., the shape, color, texture, position, orientation, and the like of a teapot. The CG data management 109 stores a viewpoint position and orientation used upon rendering a scene. The CG data management unit 109 changes the contents of 3D CG data upon reception of the CG data change information from the state determination unit 108, and outputs CG data information to the image generation unit 110.”; Par. 67: The CG data management unit 109 updates 3D CD data information stored in it on the basis of the CG data change information generated by the state determination unit 108 in step S103; Par. 68 further discusses CG data management unit 109 storing information indicating positions and orientations of translucent and normal teapots and stores display model information indicating which teapot is displayed – note that the stored information including position, orientation and display model information of the teapot is an “environmental map”); and
Displaying the updated first virtual object on the display (Par. 41 of Kuroki: image generation unit 110 generates a CG on the basis of the CG data information from the CG data management unit 109, and sends a CG image to the head-mounted display 106)
Kuroki discloses receiving the third sensor data from a sensor, but does not explicitly disclose receiving first sensor data and second sensor data from a sensor, and further using a radio for transmitting data.
	Kugler discloses: 
	A radio configured to receive first sensor data, second sensor data, and third sensor from a sensor (Fig. 1 and Col. 3, lines 43-49 discloses node network 100, which as a unit is interpreted as a sensor, connected to network 108 and communicating with remote device 106; Col. 2, lines 33-42 of Kugler: received plurality of orientation states are generated during a calibration process in which the orientation sensor measures at least a first expected orientation state when the moveable object is in a first expected orientation state and a second expected orientation state when the moveable object is in a second expected position; Also Col. 3, lines 16-25; Col.4, lines 4-28: nodes and gateway may utilize radio technologies for communication to transmit and receive data with each other; Col. 4, lines 20-28: gateway 104 may transmit received data to remote device 106; Col. 4, line 48 to Col. 5, line 2: nodes 102a to 102c may be any type of wireless device suitable for transmitting data to gateway 104 of wireless node network 100, where nodes may be sensors utilized to collect data and transmit data to gateway 104, where node network 100 forms sensor network, including motion or positioning sensor)
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the sensor-based augmented reality provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, using known electronic interfacing and programming techniques.  The modification results in an improved sensor-based system by allowing easier calibration with more accurate object state detection by allowing position calibration based on sensor setup, rather than relying on predefined calibration data, for more accurate state determination based on the actual sensor positioning data rather than fixed programmed data.  In addition, the modification simply applies a known technique for calibrating sensor position data by acquiring first sensor data and second sensor data for determining position ranges during calibration to a known device that uses sensed position ranges for determining object state ready for improved to yield predictable results of calibrating the range of position data using sensed position data rather than preprogrammed ranges.
Kuroki modified by Kugler does not explicitly disclose the determining of the change of the amount of light and updating illumination as claimed.
	Bertolami discloses:
Receive fourth sensor data from a second sensor in the physical space; (Col. 6, lines 14-53 of Bertolami: light source can be directly determined by measuring the light characteristics with a light sensor, where light sensor can measure characteristics of a shadow including intensity and dimensions of a shadow and measurement and estimation of light ambient light sources, and including light characteristics measured by a camera; Fig. 5 also shows receiving scene camera parameters and images)
	Determine a change of an amount of light within the physical space based on the fourth sensor data; (Fig. 5 and Col. 9, lines 18-64 of Bertolami: iterative process for updating augmented reality frame, including determining local and ambient light sources in environment, determining a new local light source is in the map, and subtracting local light source from ambient light, and refining light characteristics of each light source, local and ambient, including determining movement of local light which changes rendering, and further including detection of low light scenarios or rapid changes in the physical lighting environment which my prompt rapid recolorization process)
	Update illumination within the environmental map based on the change of the amount of light within the physical space; and (Col. 7, lines 51-56 of Bertolami: once all local light sources are measured and all ambient light sources estimated, all light sources combined to form a synthesized physical lighting environment; Col. 9, line 65 to Col. 10, line 3: after all light characteristics are refined, SPLE is constructed based on refined light characteristics)
Displaying the updated illumination on the display (Col. 7, lines 51-56 of Bertolami: light characteristics of the physical lighting environment can be applied to a virtual object in the physical world of an augmented reality device; Col. 8, lines 27-38: when light sensor and a light source move independently, augmented reality display dynamically updates the rendering of the virtual object based on orientation of the light sensor and the light source; with sudden loss of all light in physical environment, virtual objects also go dark; virtual objects rendered with appropriate light levels based on the time of day; Col. 9, line 65 to Col. 10, line 3: lighting on the virtual objects in AR scne rendered based on SPLE)
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the sensor-based augmented reality provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, with the additional virtual lighting effects based on real-world lighting as provided by Bertolami, using known electronic interfacing and programming techniques.  The modification results in an improved sensor based augmented reality by including lighting effects that allow for more realistic representation of virtual objects in an augmented reality scene and better integration of virtual and real world effects (see Col. 8, lines 42-47 of Bertolami discussing closer duplication of lighting results in view less able to differentiate between virtual and physical objects).
Regarding claim 16, Kuroki modified by Kugler further discloses:
wherein the first sensor is one of a Hall Effect sensor, a magnetometer, a light sensor, an accelerometer, a potentiometer, a capacitive sensor, and a color sensor (Par. 37 of Kuroki: position and orientation sensors 104 and 105 magnetic sensors which measure the relative positions and orientations from the position and orientation sensor 103 by measuring the magnetic field generated by the position and orientation sensor 103; Also Par. 44: magnetic sensor which forms the third position and orientation sensor 105 attached to the real object 102 is set in advance to output Y=0 when the bottom surface of the real object 102 contacts the surface of the support base 101)
Regarding claim 19, Kuroki, modified by Kugler, and Bertolami further discloses: 
Wherein updating the illumination within the environmental map based on the change of the amount of light within the physical space comprises: adjusting at least one of an illumination intensity and an illumination color (Col. 7, lines 51-56 of Bertolami: light characteristics of the physical lighting environment can be applied to a virtual object in the physical world of an augmented reality device; Col. 8, lines 27-38: when light sensor and a light source move independently, augmented reality display dynamically updates the rendering of the virtual object based on orientation of the light sensor and the light source; with sudden loss of all light in physical environment, virtual objects also go dark; virtual objects rendered with appropriate light levels based on the time of day; Fig. 5 and Col. 9, lines 18-64: iterative process for updating augmented reality frame, including determining local and ambient light sources in environment, determining a new local light source is in the map, and subtracting local light source from ambient light, and refining light characteristics of each light source, local and ambient, including determining movement of local light which changes rendering, and further including detection of low light scenarios or rapid changes in the physical lighting environment which my prompt rapid recolorization process; Col. 9, line 65 to Col. 10, line 3: lighting on the virtual objects in AR scne rendered based on SPLE)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the sensor-based augmented reality provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, with the additional virtual lighting effects based on real-world lighting as provided by Bertolami, using known electronic interfacing and programming techniques.  The modification results in an improved sensor based augmented reality by including lighting effects that allow for more realistic representation of virtual objects in an augmented reality scene and better integration of virtual and real world effects (see Col. 8, lines 42-47 of Bertolami discussing closer duplication of lighting results in view less able to differentiate between virtual and physical objects).

Claims 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (US 2005/0073531 A1) in view of Kugler et al. (US 10,403,103 B1) and Bertolami et al. (US 8,797,321 B1) and in further view of Belverato (US 2018/0356881 A1).
Regarding claim 2, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 2, Belverato discloses: 
Wherein the first sensor is powered via a wireless radio frequency power source (Par. 53 of Belverato: “Alternative battery-less power sources, such as sensors configured to receive energy from radio waves (all of which are operatively connected to one or more wireless earpieces) may be used to power the wireless earpiece 10 in lieu of an energy source 34”) 
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and system for coordinating virtual objects with real world objects based on sensor information as provided by Kuroki, , utilizing the calibration of sensor data as provided by Kugler with the additional virtual lighting effects based on real-world lighting as provided by Bertolami and utilizing the wireless power source for providing power to a sensor device as provided by Belverato, using known electronic interfacing and programming techniques.  The modification results in an improved sensor based augmented reality system by allowing for wireless power for less cumbersome setup and easier maneuverability of the plurality of communicating devices.  Moreover, the modification merely chooses from a finite number of identified, predictable solutions for powering small devices, with a reasonable expectation of success of delivering power wirelessly, while also merely substituting one known technique for powering devices for 
Regarding claim 9, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 9, Belverato discloses: 
Wherein the first sensor is powered via a wireless radio frequency power source (Par. 53 of Belverato: “Alternative battery-less power sources, such as sensors configured to receive energy from radio waves (all of which are operatively connected to one or more wireless earpieces) may be used to power the wireless earpiece 10 in lieu of an energy source 34”) 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and system for coordinating virtual objects with real world objects based on sensor information as provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler with the additional virtual lighting effects based on real-world lighting as provided by Bertolami and utilizing the wireless power source for providing power to a sensor device as provided by Belverato, 
Regarding claim 15, the limitations included from claim 14 are rejected based on the same rationale as claim 14 set forth above and incorporated herein.  Further regarding claim 15, Belverato discloses: 
Wherein the first sensor is powered via a wireless radio frequency power source (Par. 53 of Belverato: “Alternative battery-less power sources, such as sensors configured to receive energy from radio waves (all of which are operatively connected to one or more wireless earpieces) may be used to power the wireless earpiece 10 in lieu of an energy source 34”) 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and system for coordinating virtual objects with real world objects based on sensor information as provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, with the additional virtual lighting effects based on real-world lighting as provided by Bertolami with the wireless power source for providing power to a sensor device as provided by Belverato, using known electronic interfacing and programming techniques.  The modification results in an improved sensor based augmented reality system by allowing for wireless power for less cumbersome setup and easier maneuverability of the plurality of communicating devices.  Moreover, the modification merely chooses from a finite number of identified, predictable solutions for powering small devices, with a reasonable expectation of success of delivering power wirelessly, while also merely substituting one known technique for powering devices for another, yielding predictable results of providing power to a sensor using wireless power transfer.

Claim 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (US 2005/0073531 A1) in view of Kugler et al. (US 10,403,103 B1) and Bertolami et al. (US 8,797,321 B1) and in further view of Vasquez, II et al. (US 2015/0130790 A1).
Regarding claim 4, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 4, Kuroki further discloses: 
Wherein updating the environmental map based on the change from the first state to the second state comprises: a virtual object (Par. 40 of Kuroki: “The CG data management unit 109 manages scene information, i.e., 3D CG information that represents a virtual object present on a virtual space. Information to be managed in this embodiment includes, e.g., the shape, color, texture, position, orientation, and the like of a teapot. The CG data management 109 stores a viewpoint position and orientation used upon rendering a scene. The CG data management unit 109 changes the contents of 3D CG data upon reception of the CG data change information from the state determination unit 108, and outputs CG data information to the image generation unit 110.”; Par. 67: The CG data management unit 109 updates 3D CD data information stored in it on the basis of the CG data change information generated by the state determination unit 108 in step S103; Par. 68 further discusses CG data management unit 109 storing information indicating positions and orientations of translucent and normal teapots and stores display model information indicating which teapot is displayed – note that the stored information including position, orientation and display model information of the teapot is an “environmental map”)
Furthermore, a second feature of Kuroki teaches:
Wherein updating the environmental map based on the change from the first state to the second state comprises: Displaying the virtual object as AR content in response to adding the virtual object to the environmental map (Par. 44 of Kuroki: sensor determines when bottom surface of real object 102 contacts the surface of support base 101; Fig. 7 and Par. 59-64 discloses process in Figure 7 where first Y=0 is checked, and if so, process proceeds to display teapot, and otherwise terminates; Par. 67: The CG data management unit 109 updates 3D CD data information stored in it on the basis of the CG data change information generated by the state determination unit 108 in step S103; Par. 68: CG data change information which changes that display model information; Fog. 6 and Par. 71: after determining state and update CG Data, generate image in S105)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and system for coordinating virtual objects with real world objects based on sensor information as provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, and the additional virtual lighting effects based on real-world lighting as provided by Bertolami by utilizing the technique for adding an object to the AR display based on a change of state as provided by the second feature of Kuroki, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for augmenting the display of an AR system by utilizing state change information for another, yielding predictable results of adding a virtual object to the display when the state change occurs rather than performing another type of digital display change.
Kuroki does not explicitly disclose adding a virtual object within the environmental map that was occluded by the first physical object when the first physical object was in the first position but is not occluded when the first physical object is in the second position.
Vasquez, II discloses: 
adding a second virtual object within the environmental map that was occluded by the first physical object when the first physical object was in the first position but is not occluded when the first physical object is in the second position and displaying the second virtual object as AR content (Par. 39 of Vasquez II: AR playsets provide AR applications accurate information about physical structure of real world, including one or more physical objects incorporating AR markers, enabling interactions involving reference, collision and or occlusion between virtual and physical objects, where model information corresponding to each AR playset are used to determined 3D information regarding one or more physical objects in the AR playset, and such 3D information used to address reference, collision, and occlusion between virtual objects and physical objects in AR playset; Par. 50: mapping AR markers for 3D virtual model representing AR playset, providing size, position and orientation of physical objects in virtual world to address object interactions; Paras. 65, 67, 69, and 76 further provides details of determining virtual objects relative to physical objects by determining position an orientation of objects and detecting occlusion interactions;  Par. 76: AR playset may contain objects that can be moved or rotated separately from the rest of the AR playset, allowing support for reference, collision, and occlusion by having their own local AR markers with unique position and orientation; Par. 77: Examples of moving parts inside an AR playset, for which reference, collision, and occlusion may occur include a door, shutter, or draw bridge, where an AR marker can be set on the outside of a door, shutter or drawbridge to designate it as closed when the AR marker is seen, and open when the AR marker is not seen, or alternatively, an AR marker can be set on the inside of a door, so that it is visible when the door is completely open; Par. 82: “For example, an AR playset may be a dollhouse with a roof and wall that can be removed to see inside the house 800 as shown in FIG. 8A. While the roof 803 and wall 805 are attached, only an AR marker 812 on the roof on an external surface is visible, as shown in FIG. 8A. When the roof and wall are detached, as shown in FIG. 8B, a second AR marker 810 inside the house (attached to an internal wall or surface) is visible. The identification of AR marker 810 is used to determine if the roof and wall have been removed. When it is detected that the roof 803 and side wall 805 has been removed, various actions can occur. For example, a virtual character 802 that is only partially visible through a window in FIG. 8A when the roof 803 and wall 805 are attached, becomes completely visible when the roof and wall are detached, as shown in FIG. 8B” – e.g. Figs. 8A and 8B adding legs when wall is removed)
Kuroki and Vasquez II are directed to methods and systems for coordinating virtual effects in a computer system with real-world objects.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and system for coordinating virtual objects with real world objects based on sensor information as provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, with the additional virtual lighting effects based on real-world lighting as provided by Bertolami and utilizing the technique for adding an object to the AR display based on a change of state as provided by the second feature of Kuroki, with the technique for detecting occlusion for virtual objects as provided by Vasquez II, 
Regarding claim 11, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 11, Kuroki further discloses: 
Wherein updating the environmental map based on the change from the first state to the second state comprises: a virtual object (Par. 40 of Kuroki: “The CG data management unit 109 manages scene information, i.e., 3D CG information that represents a virtual object present on a virtual space. Information to be managed in this embodiment includes, e.g., the shape, color, texture, position, orientation, and the like of a teapot. The CG data management 109 stores a viewpoint position and orientation used upon rendering a scene. The CG data management unit 109 changes the contents of 3D CG data upon reception of the CG data change information from the state determination unit 108, and outputs CG data information to the image generation unit 110.”; Par. 67: The CG data management unit 109 updates 3D CD data information stored in it on the basis of the CG data change information generated by the state determination unit 108 in step S103; Par. 68 further discusses CG data management unit 109 storing information indicating positions and orientations of translucent and normal teapots and stores display model information indicating which teapot is displayed – note that the stored information including position, orientation and display model information of the teapot is an “environmental map”)
Furthermore, a second feature of Kuroki teaches:
Wherein updating the environmental map based on the change from the first state to the second state comprises: Displaying the virtual object as AR content in response to adding the virtual object to the environmental map (Par. 44 of Kuroki: sensor determines when bottom surface of real object 102 contacts the surface of support base 101; Fig. 7 and Par. 59-64 discloses process in Figure 7 where first Y=0 is checked, and if so, process proceeds to display teapot, and otherwise terminates; Par. 67: The CG data management unit 109 updates 3D CD data information stored in it on the basis of the CG data change information generated by the state determination unit 108 in step S103; Par. 68: CG data change information which changes that display model information; Fog. 6 and Par. 71: after determining state and update CG Data, generate image in S105)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and system for coordinating virtual objects with real world objects based on sensor information as provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, and the additional virtual lighting effects based on real-world lighting as provided by Bertolami by utilizing the technique for adding an object to the AR display based on a change of state as provided by the second feature of Kuroki, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for augmenting the display of an AR system by utilizing state change information for another, yielding predictable results of adding a virtual object to the display when the state change occurs rather than performing another type of digital display change.
Kuroki does not explicitly disclose adding a virtual object within the environmental map that was occluded by the first physical object when the first physical object was in the first position but is not occluded when the first physical object is in the second position.
Vasquez, II discloses: 
adding a second virtual object within the environmental map that was occluded by the first physical object when the first physical object was in the first position but is not occluded when the first physical object is in the second position and displaying the second virtual object as AR content (Par. 39 of Vasquez II: AR playsets provide AR applications accurate information about physical structure of real world, including one or more physical objects incorporating AR markers, enabling interactions involving reference, collision and or occlusion between virtual and physical objects, where model information corresponding to each AR playset are used to determined 3D information regarding one or more physical objects in the AR playset, and such 3D information used to address reference, collision, and occlusion between virtual objects and physical objects in AR playset; Par. 50: mapping AR markers for 3D virtual model representing AR playset, providing size, position and orientation of physical objects in virtual world to address object interactions; Paras. 65, 67, 69, and 76 further provides details of determining virtual objects relative to physical objects by determining position an orientation of objects and detecting occlusion interactions;  Par. 76: AR playset may contain objects that can be moved or rotated separately from the rest of the AR playset, allowing support for reference, collision, and occlusion by having their own local AR markers with unique position and orientation; Par. 77: Examples of moving parts inside an AR playset, for which reference, collision, and occlusion may occur include a door, shutter, or draw bridge, where an AR marker can be set on the outside of a door, shutter or drawbridge to designate it as closed when the AR marker is seen, and open when the AR marker is not seen, or alternatively, an AR marker can be set on the inside of a door, so that it is visible when the door is completely open; Par. 82: “For example, an AR playset may be a dollhouse with a roof and wall that can be removed to see inside the house 800 as shown in FIG. 8A. While the roof 803 and wall 805 are attached, only an AR marker 812 on the roof on an external surface is visible, as shown in FIG. 8A. When the roof and wall are detached, as shown in FIG. 8B, a second AR marker 810 inside the house (attached to an internal wall or surface) is visible. The identification of AR marker 810 is used to determine if the roof and wall have been removed. When it is detected that the roof 803 and side wall 805 has been removed, various actions can occur. For example, a virtual character 802 that is only partially visible through a window in FIG. 8A when the roof 803 and wall 805 are attached, becomes completely visible when the roof and wall are detached, as shown in FIG. 8B” – e.g. Figs. 8A and 8B adding legs when wall is removed)
Kuroki and Vasquez II are directed to methods and systems for coordinating virtual effects in a computer system with real-world objects.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and system for coordinating virtual objects with real world objects based on sensor information as provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, using the additional virtual lighting effects based on real-world lighting as provided by Bertolami and utilizing the technique for adding an object to the AR display based on a change of state as provided by the second feature of Kuroki, with the technique for detecting occlusion for virtual objects as provided by Vasquez II, 
Regarding claim 18, the limitations included from claim 14 are rejected based on the same rationale as claim 14 set forth above and incorporated herein.  Further regarding claim 18, Kuroki further discloses: 
Wherein updating the environmental map based on the change from the first state to the second state comprises: a virtual object (Par. 40 of Kuroki: “The CG data management unit 109 manages scene information, i.e., 3D CG information that represents a virtual object present on a virtual space. Information to be managed in this embodiment includes, e.g., the shape, color, texture, position, orientation, and the like of a teapot. The CG data management 109 stores a viewpoint position and orientation used upon rendering a scene. The CG data management unit 109 changes the contents of 3D CG data upon reception of the CG data change information from the state determination unit 108, and outputs CG data information to the image generation unit 110.”; Par. 67: The CG data management unit 109 updates 3D CD data information stored in it on the basis of the CG data change information generated by the state determination unit 108 in step S103; Par. 68 further discusses CG data management unit 109 storing information indicating positions and orientations of translucent and normal teapots and stores display model information indicating which teapot is displayed – note that the stored information including position, orientation and display model information of the teapot is an “environmental map”)
Furthermore, a second feature of Kuroki teaches:
Wherein updating the environmental map based on the change from the first state to the second state comprises: Displaying the virtual object as AR content in response to adding the virtual object to the environmental map (Par. 44 of Kuroki: sensor determines when bottom surface of real object 102 contacts the surface of support base 101; Fig. 7 and Par. 59-64 discloses process in Figure 7 where first Y=0 is checked, and if so, process proceeds to display teapot, and otherwise terminates; Par. 67: The CG data management unit 109 updates 3D CD data information stored in it on the basis of the CG data change information generated by the state determination unit 108 in step S103; Par. 68: CG data change information which changes that display model information; Fog. 6 and Par. 71: after determining state and update CG Data, generate image in S105)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and system for coordinating virtual objects with real world objects based on sensor information as provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, and using the additional virtual lighting effects based on real-world lighting as provided by Bertolami by utilizing the technique for adding an object to the AR display based on a change of state as provided by the second feature of Kuroki, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for augmenting the display of an AR system by utilizing state change information for another, yielding predictable results of adding a virtual object to the display when the state change occurs rather than performing another type of digital display change.
Kuroki does not explicitly disclose adding a virtual object within the environmental map that was occluded by the first physical object when the first physical object was in the first position but is not occluded when the first physical object is in the second position.
Vasquez, II discloses: 
adding a second virtual object within the environmental map that was occluded by the first physical object when the first physical object was in the first position but is not occluded when the first physical object is in the second position and displaying the second virtual object as AR content (Par. 39 of Vasquez II: AR playsets provide AR applications accurate information about physical structure of real world, including one or more physical objects incorporating AR markers, enabling interactions involving reference, collision and or occlusion between virtual and physical objects, where model information corresponding to each AR playset are used to determined 3D information regarding one or more physical objects in the AR playset, and such 3D information used to address reference, collision, and occlusion between virtual objects and physical objects in AR playset; Par. 50: mapping AR markers for 3D virtual model representing AR playset, providing size, position and orientation of physical objects in virtual world to address object interactions; Paras. 65, 67, 69, and 76 further provides details of determining virtual objects relative to physical objects by determining position an orientation of objects and detecting occlusion interactions;  Par. 76: AR playset may contain objects that can be moved or rotated separately from the rest of the AR playset, allowing support for reference, collision, and occlusion by having their own local AR markers with unique position and orientation; Par. 77: Examples of moving parts inside an AR playset, for which reference, collision, and occlusion may occur include a door, shutter, or draw bridge, where an AR marker can be set on the outside of a door, shutter or drawbridge to designate it as closed when the AR marker is seen, and open when the AR marker is not seen, or alternatively, an AR marker can be set on the inside of a door, so that it is visible when the door is completely open; Par. 82: “For example, an AR playset may be a dollhouse with a roof and wall that can be removed to see inside the house 800 as shown in FIG. 8A. While the roof 803 and wall 805 are attached, only an AR marker 812 on the roof on an external surface is visible, as shown in FIG. 8A. When the roof and wall are detached, as shown in FIG. 8B, a second AR marker 810 inside the house (attached to an internal wall or surface) is visible. The identification of AR marker 810 is used to determine if the roof and wall have been removed. When it is detected that the roof 803 and side wall 805 has been removed, various actions can occur. For example, a virtual character 802 that is only partially visible through a window in FIG. 8A when the roof 803 and wall 805 are attached, becomes completely visible when the roof and wall are detached, as shown in FIG. 8B” – e.g. Figs. 8A and 8B adding legs when wall is removed)
Kuroki and Vasquez II are directed to methods and systems for coordinating virtual effects in a computer system with real-world objects.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and system for coordinating virtual objects with real world objects based on sensor information as provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, using the additional virtual lighting effects based on real-world lighting as provided by Bertolami and utilizing the technique for adding an object to the AR display based on a change of state as provided by the second feature of Kuroki, with the technique for detecting occlusion for virtual objects as provided by Vasquez II, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality system by incorporating collision determination and interaction between real and virtual objects for a more realistic interactive system with more intuitive visual feedback to a user.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (US 2005/0073531 A1) in view of Kugler et al. (US 10,403,103 B1) and Bertolami et al. (US 8,797,321 B1) and in further view of Imashiro (JP 2012083847 A1).
Regarding claim 21, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein. Further regarding claim 21, Kuroki further discloses:
Sensor data is transmitted to the AR system connecting to the first sensor (Fig. 2 and Par. 37 of Kuroki: position and orientation sensors, including 105 as a magnetic sensor to measure relative positions and orientations; Par. 44: sensor 105 attached to real object 102; Par. 46: CPU 501 serves as sensor information acquisition unit 107; Fig. 6, step S102 and Par. 56: sensor information acquisition unit 107 acquires position and orientation information from the third position and orientation sensors 105)
Kugler discloses:
Wherein the third sensor data is transmitted to the system wirelessly connecting to the first sensor (Col. 4, line 48 to Col. 5, line 2 of Kugler: nodes as any type of wireless device that is suitable for transmitting data to and receiving data from other nodes and gateway 104 of wireless node network)
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the sensor-based augmented reality provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, using known electronic interfacing and programming techniques.  The modification results in an improved sensor-based system by allowing easier calibration with more accurate object state detection by allowing position calibration based on sensor setup, rather than relying on 
	Kuroki modified by Kugler does not explicitly teach the transmitting in response to the system connecting to the sensor.
Imashiro further discloses:
Wherein the third sensor data is transmitted in response to the system wirelessly connecting to the sensor (Abstract of Imashiro: host node and a plurality of sensor nodes are mutually wirelessly connected to form a sensor network. Each of the plurality of sensor nodes includes: one or a plurality of sensors for detecting an object or environmental factors; a battery; and node information creation means for creating node information including monitoring information related to a battery residual amount or radio wave state or sensor detecting information, and transmits the created node information to the host node via upper sensor nodes. The host node, in response to a connection request from a sensor node, generates and transmits an address and receives the node information transmitted from the plurality of sensor nodes)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the sensor-based augmented reality provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, using Bertolami with the technique for connecting distributed sensors to a system for sending sensor data as provided by Imashiro, using known electronic interfacing and programming techniques.  The modification merely applies a known technique for initializing communication between devices using a handshake to connect wirelessly distributed devices to a known distributed device using wireless communication to yield predictable results of establishing communication between components in a system using wireless connected devices.  Furthermore, the modification provides an improved distributed system by allowing additional distributed components to be added to the system to begin communicating with other connected devices for an easier and faster system setup.

Claims 7 and 22-23 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (US 2005/0073531 A1) in view of Kugler et al. (US 10,403,103 B1) and Bertolami et al. (US 8,797,321 B1) and in further view of Gutierrez et al. (US 2018/0144525 A1).
Regarding claim 7, the limitations included from claim 1 rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 7, Gutierrez discloses:
Wherein the first sensor is removable attached to the first physical object (Par. 52 of Gutierrez discloses sensors as body-mounted tracking sensors 24 that are mounted on equipment such as backpacks, and carried by VR participants 121 – i.e. a backpack attaches to person; Also Fig. 20 and Par. 86: mount video sensor array and other sensors on scaffolding – i.e. “removable attached” sensors to physical object)
Kuroki and Gutierrez are directed to methods and systems for coordinating virtual effects in a computer system with real-world objects.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and system for coordinating virtual objects with real world objects based on sensor information as provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, and using additional virtual lighting effects based on real-world lighting as provided by Bertolami with the technique of utilizing modular sensors for attaching to different objects as provided by Gutierrez, using known electronic interfacing and programming techniques.  The modification results in an improved sensor based augmented reality system by allowing more flexibility for arranging sensors for detecting elements within the virtual reality system.  Moreover, the modification merely substitutes one type of sensor for another, yielding predictable results of utilizing sensors that are not permanently built into an object for providing environment data, and which would have been obvious to try as it chooses from a finite number of identified, predictable solutions (i.e. permanently attached or non-permanently attached sensors) with a reasonable expectation of success of utilizing the mountable sensors for detecting environment data related to an object. 
Regarding claim 22, the limitations included from claim 1 are rejected based on the same rationale as set forth above and incorporated herein.  Further regarding claim 22, Kuroki discloses: 
a (Fig. 2 and Par. 37 of Kuroki: position and orientation sensors, including 105 as a magnetic sensor to measure relative positions and orientations; Par. 44: sensor 105 attached to real object 102; Par. 46: CPU 501 serves as sensor information acquisition unit 107; Fig. 6, step S102 and Par. 56: sensor information acquisition unit 107 acquires position and orientation information from the third position and orientation sensors 105) and updating the environment map based on the (Par. 40 of Kuroki: “The CG data management unit 109 manages scene information, i.e., 3D CG information that represents a virtual object present on a virtual space. Information to be managed in this embodiment includes, e.g., the shape, color, texture, position, orientation, and the like of a teapot. The CG data management 109 stores a viewpoint position and orientation used upon rendering a scene. The CG data management unit 109 changes the contents of 3D CG data upon reception of the CG data change information from the state determination unit 108, and outputs CG data information to the image generation unit 110.”; Par. 67: The CG data management unit 109 updates 3D CD data information stored in it on the basis of the CG data change information generated by the state determination unit 108 in step S103; Par. 68 further discusses CG data management unit 109 storing information indicating positions and orientations of translucent and normal teapots and stores display model information indicating which teapot is displayed – note that the stored information including position, orientation and display model information of the teapot is an “environmental map”)
Bertolami further discloses:
The second sensor is configured to detect the change of the amount of light within the physical space (Col. 6, lines 14-53 of Bertolami: light source can be directly determined by measuring the light characteristics with a light sensor, where light sensor can measure characteristics of a shadow including intensity and dimensions of a shadow and measurement and estimation of light ambient light sources, and including light characteristics measured by a camera; Fig. 5 also shows receiving scene camera parameters and images; Fig. 5 and Col. 9, lines 18-64 of Bertolami: iterative process for updating augmented reality frame, including determining local and ambient light sources in environment, determining a new local light source is in the map, and subtracting local light source from ambient light, and refining light characteristics of each light source, local and ambient, including determining movement of local light which changes rendering, and further including detection of low light scenarios or rapid changes in the physical lighting environment which my prompt rapid recolorization process)
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the sensor-based augmented reality provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, with the additional virtual lighting effects based on real-world lighting as provided by Bertolami, using known electronic interfacing and programming techniques.  The modification results in an improved sensor based augmented reality by including lighting effects that allow for more realistic representation of virtual objects in an augmented reality scene and better integration of virtual and real world effects (see Col. 8, lines 42-47 of Bertolami discussing closer duplication of lighting results in view less able to differentiate between virtual and physical objects).
Gutierrez discloses: 
The second sensor attached to a second physical object in the physical space (Fig. 9 and par. 48 of Gutierrez: wooden plank prop 70 including motion tracking system or accelerometer providing detected wobble feedback wirelessly, which is data used by VR engine to simulate wobble on VR representation of plank; This is in addition to a plurality of other sensors disclosed in e.g. Fig. 15 and Par. 51: system 10 comprises a plurality of sensors 20 and plurality of smart props 60 that are simultaneously represented in a corresponding VR representation.)
Both Kuroki and Gutierrez are directed to methods and systems for coordinating virtual effects in a computer system with real-world objects.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and system for coordinating virtual objects with real world objects based on sensor information as provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, and using additional virtual lighting effects based on real-world lighting as provided by Bertolami with the technique of utilizing a plurality of smart props utilizing sensors for coordinating virtual and real elements as provided by Gutierrez, using known electronic interfacing and programming techniques.  The modification results in an improved sensor based augmented reality system by allowing more than one sensor based object for a plurality of objects providing more immersive and more interactive augmented reality environment to a user.  
Regarding claim 23, Kuroki further discloses:
determining a change from a (Fig. 7 and Par. 60 of Kuroki: step S202 discloses determination of state based on a comparison of third sensor data “Z” to first sensor data “30” and second sensor data “60”; Paras. 61-64: CD data change information transmitted to CG data management unit 109 in step S203 if Z<=30 to set a translucent model as CG data of a teapot to be displayed; step S204 the CD data change information is transmitted to CG data management unit 109 to set a normal mode as CG data of teapot to be displayed where 60>Z>30 – Examiner notes that this stage indicates a change between two states based on a comparison of the third sensor data Z to the first sensor data 30 and second sensor data 60)
and wherein updating the environmental map (Par. 40 of Kuroki: “The CG data management unit 109 manages scene information, i.e., 3D CG information that represents a virtual object present on a virtual space. Information to be managed in this embodiment includes, e.g., the shape, color, texture, position, orientation, and the like of a teapot. The CG data management 109 stores a viewpoint position and orientation used upon rendering a scene. The CG data management unit 109 changes the contents of 3D CG data upon reception of the CG data change information from the state determination unit 108, and outputs CG data information to the image generation unit 110.”; Par. 67: The CG data management unit 109 updates 3D CD data information stored in it on the basis of the CG data change information generated by the state determination unit 108 in step S103; Par. 68 further discusses CG data management unit 109 storing information indicating positions and orientations of translucent and normal teapots and stores display model information indicating which teapot is displayed – note that the stored information including position, orientation and display model information of the teapot is an “environmental map”)
Bertolami further discloses:
Determining the change of the amount of light within the physical space based on the fourth sensor data comprises determining a change from a third state of the second physical object to a fourth state of the second physical object based on the fourth sensor data, wherein the third state corresponds to a first amount of light, and the fourth state corresponds to a second amount of light, and wherein updating the illumination within the environmental map based on the change of the amount of light within the physical space comprises: adjusting an illumination intensity bsed on the change of the amount of light within the physical space (Fig. 5 and Col. 9, lines 18-64 of Bertolami: iterative process for updating augmented reality frame, including determining local and ambient light sources in environment, determining a new local light source is in the map, and subtracting local light source from ambient light, and refining light characteristics of each light source, local and ambient, including determining movement of local light which changes rendering, and further including detection of low light scenarios or rapid changes in the physical lighting environment which my prompt rapid recolorization process;  Col. 7, lines 51-56: light characteristics of the physical lighting environment can be applied to a virtual object in the physical world of an augmented reality device; Col. 8, lines 27-38: when light sensor and a light source move independently, augmented reality display dynamically updates the rendering of the virtual object based on orientation of the light sensor and the light source; with sudden loss of all light in physical environment, virtual objects also go dark; virtual objects rendered with appropriate light levels based on the time of day; Col. 9, line 65 to Col. 10, line 3: lighting on the virtual objects in AR scene rendered based on SPLE) 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the sensor-based augmented reality provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, with the additional virtual lighting effects based on real-world lighting as provided by Bertolami, using known electronic interfacing and programming techniques.  The modification results in an improved sensor based augmented reality by including lighting effects that allow for more realistic representation of virtual objects in an augmented reality scene and better integration of 
Gutierrez discloses: 
Third state of the second physical object to a fourth state of the second physical object based on the fourth sensor data (Fig. 9 and par. 48 of Gutierrez: wooden plank prop 70 including motion tracking system or accelerometer providing detected wobble feedback wirelessly, i.e. still vs. wobbling, which is data used by VR engine to simulate wobble on VR representation of plank; This is in addition to a plurality of other sensors disclosed in e.g. Fig. 15 and Par. 51: system 10 comprises a plurality of sensors 20 and plurality of smart props 60 that are simultaneously represented in a corresponding VR representation.)
Both Kuroki and Gutierrez are directed to methods and systems for coordinating virtual effects in a computer system with real-world objects.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and system for coordinating virtual objects with real world objects based on sensor information as provided by Kuroki, utilizing the calibration of sensor data as provided by Kugler, , and using additional virtual lighting effects based on real-world lighting as provided by Bertolami with the technique of utilizing a plurality of smart props utilizing sensors for coordinating virtual and real elements as provided by Gutierrez, using known electronic interfacing and programming techniques.  The modification results in an improved sensor based augmented reality system by allowing more than one sensor based object for a plurality of objects providing more immersive and more interactive augmented reality environment to a user.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616